


110 HR 1269 IH: Rail and Public Transportation

U.S. House of Representatives
2007-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1269
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2007
			Mr. Oberstar (for
			 himself, Ms. Corrine Brown of Florida,
			 and Mr. DeFazio) introduced the
			 following bill; which was referred to the Committee on Homeland Security, and in
			 addition to the Committee on Transportation and Infrastructure, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve the security of railroad, public
		  transportation, and over-the-road bus systems in the United States, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Rail and Public Transportation
			 Security Act of 2007.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. National strategy for rail and public transportation
				security.
					Sec. 4. Assignment of providers of covered transportation to
				risk-based tiers.
					Sec. 5. Rail and public transportation assessments and
				plans.
					Sec. 6. Strategic information sharing plan.
					Sec. 7. Rail security assistance.
					Sec. 8. Public transportation security assistance.
					Sec. 9. Over-the-road bus security assistance.
					Sec. 10. Fire and life safety improvements.
					Sec. 11. Security training program.
					Sec. 12. Security exercises.
					Sec. 13. Security research and development.
					Sec. 14. Whistleblower protections.
					Sec. 15. Increase in surface transportation security
				inspectors.
					Sec. 16. National domestic preparedness consortium.
					Sec. 17. TSA personnel limitations.
					Sec. 18. Penalties.
				
			2.DefinitionsIn this Act, the following definitions
			 apply:
			(1)Appropriate
			 congressional committeesThe
			 term appropriate congressional committees has the meaning that
			 term has in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101) and
			 includes the Committees on Homeland Security and Transportation and
			 Infrastructure of the House of Representatives and the Committees on Homeland
			 Security and Governmental Affairs and Commerce, Science, and Transportation of
			 the Senate.
			(2)Appropriate
			 stakeholdersThe term appropriate stakeholders
			 means—
				(A)providers of
			 covered transportation;
				(B)organizations
			 representing providers of covered transportation;
				(C)nonprofit employee
			 labor organizations representing one or more of the following:railroad workers,
			 public transportation workers, and over-the-road bus workers;
				(D)shippers of hazardous materials;
				(E)manufacturers of
			 rail and transit cars;
				(F)State departments of
			 transportation;
				(G)public safety
			 officials;
				(H)law enforcement
			 and fire service officials; and
				(I)other relevant
			 persons.
				(3)Covered
			 transportationThe term covered transportation
			 means transportation provided by a railroad carrier, public transportation, and
			 transportation provided by an over-the-road bus.
			(4)DepartmentThe
			 term Department means the Department of Homeland
			 Security.
			(5)Designated
			 recipientThe term
			 designated recipient has the meaning that term has in section
			 5307(a) of title 49, United States Code.
			(6)Provider of
			 covered transportationThe term provider of covered
			 transportation means—
				(A)with respect to
			 transportation provided by a railroad carrier, the railroad carrier;
				(B)with respect to
			 public transportation, the designated recipient; and
				(C)with respect to transportation provided by
			 an over-the-road bus, the private operator providing the transportation.
				(7)Over-the-road
			 busThe term over-the-road bus means a bus
			 characterized by an elevated passenger deck located over a baggage
			 compartment.
			(8)Public
			 transportationThe term public transportation has
			 the meaning that term has in section 5302(a) of title 49, United States
			 Code.
			(9)RailroadThe
			 term railroad has the meaning that term has in section 20102 of
			 title 49, United States Code.
			(10)Railroad
			 carrierThe term railroad carrier has the meaning
			 that term has in section 20102 of title 49, United States Code.
			(11)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
			(12)StateThe
			 term State means any one of the 50 States, the District of
			 Columbia, Puerto Rico, the Northern Mariana Islands, the Virgin Islands, Guam,
			 and American Samoa.
			(13)TerrorismThe
			 term terrorism has the meaning that term has in section 2 of the
			 Homeland Security Act of 2002 (6 U.S.C. 101).
			(14)TransportationThe
			 term transportation, as used with respect to an
			 over-the-road-bus, means the movement of passengers or property by the
			 over-the-road-bus—
				(A) in the
			 jurisdiction of the United States between a place in a State and a place
			 outside the State (including a place outside the United States); or
				(B)in a State that
			 affects trade, traffic, and transportation described in subparagraph
			 (A).
				(15)United
			 StatesThe term United
			 States means the 50 States, the District of Columbia, Puerto Rico, the
			 Northern Mariana Islands, the Virgin Islands, Guam, American Samoa, and any
			 other territory or possession of the United States.
			3.National strategy
			 for rail and public transportation securityNot later than 6 months after the date of
			 enactment of this Act, the Secretary, in coordination with the Secretary of
			 Transportation, shall develop and implement the modal plan for covered
			 transportation as required by section 114(t)(1)(B) of title 49, United States
			 Code. The modal plan shall be entitled the National Strategy for Rail
			 and Public Transportation Security and shall include, at a
			 minimum—
			(1)a
			 description of the roles, responsibilities, and authorities of Federal, State,
			 and local agencies, government sponsored entities, tribal governments, and
			 appropriate stakeholders under the plan;
			(2)identification of,
			 and a plan to address, gaps and unnecessary overlaps in the roles,
			 responsibilities, and authorities described in paragraph (1);
			(3)a
			 methodology for how the Department will work with the entities described in
			 paragraph (1), and make use of existing Federal expertise within the
			 Department, the Department of Transportation, and other appropriate
			 agencies;
			(4)a
			 process for expediting security clearances to facilitate intelligence and
			 information sharing with the entities described in paragraph (1);
			(5)a
			 description of—
				(A)how the Department
			 and the Department of Transportation have reviewed terrorist attacks on covered
			 transportation throughout the world in the last 25 years;
				(B)the lessons
			 learned from those reviews; and
				(C)how those lessons
			 are being used in current and future efforts to secure covered
			 transportation;
				(6)a
			 strategy and timeline for the Department, the Department of Transportation, and
			 other appropriate Federal agencies to research and develop new technologies for
			 securing covered transportation;
			(7)measurable goals,
			 including objectives, mechanisms, and a schedule for enhancing the security of
			 covered transportation;
			(8)a
			 framework for resuming the operation of covered transportation in the event of
			 an act of terrorism and prioritizing resumption of such operations;
			(9)a
			 description of current and future public outreach and educational initiatives
			 designed to inform the public on how to prevent, prepare for, and respond to a
			 terrorist attack on covered transportation; and
			(10)a process for coordinating covered
			 transportation security strategies and plans, including—
				(A)the National
			 Infrastructure Protection Plan required by Homeland Security Presidential
			 Directive 7;
				(B)the Executive Order
			 entitled Strengthening Surface Transportation Security, dated
			 December 5, 2006;
				(C)the Memorandum of
			 Understanding between the Department and the Department of Transportation on
			 Roles and Responsibilities dated September 28, 2004;
				(D)the annex to such
			 memorandum of understanding concerning railroad security dated September 28,
			 2006; and
				(E)the annex executed
			 under section 3028(b) of the Safe, Accountable, Flexible, and Efficient
			 Transportation Equity Act: A Legacy for Users (49 U.S.C. 5321 note; 119 Stat.
			 1624).
				4.Assignment of
			 providers of covered transportation to risk-based tiers
			(a)AssignmentThe
			 Secretary shall assign each provider of covered transportation to one of three
			 risk-based tiers established by the Secretary.
			(b)Provision of
			 informationThe Secretary may request, and the provider of
			 covered transportation shall provide, information necessary for the Secretary
			 to assign a provider of covered transportation to the appropriate tier under
			 subsection (a).
			(c)NotificationNot
			 later than 60 days after the date a provider of covered transportation is
			 assigned to a tier under this section, the Secretary shall notify the provider
			 of the tier to which the provider is assigned and the reasons for such
			 assignment.
			(d)High- and
			 medium-risk tiersAt least 2 of the tiers established by the
			 Secretary under this section shall be tiers designated for high- and
			 medium-risk providers of covered transportation.
			5.Rail and public
			 transportation assessments and plans
			(a)In
			 generalNot later than 12 months after the date of enactment of
			 this Act, the Secretary, in coordination with the Secretary of Transportation,
			 shall issue regulations that—
				(1)require each provider of covered
			 transportation assigned to a high- or medium-risk tier under section 4—
					(A)to conduct a
			 vulnerability assessment in accordance with subsections (b) and (c); and
					(B)to prepare and
			 implement a security plan in accordance with this section that addresses the
			 vulnerabilities identified under subsection (c);
					(2)establish
			 standards, protocols, and procedures for vulnerability assessments under
			 subsection (c) and security plans under subsection (d) and for developing and
			 implementing such security plans; and
				(3)implement a security program for providers
			 of covered transportation not assigned to a high- or medium-risk tier under
			 section 4, including a process for such providers to conduct vulnerability
			 assessments and prepare and implement security plans, as determined appropriate
			 by the Secretary.
				(b)Deadline for
			 submissionNot later than 6 months after the date of issuance of
			 the regulations under subsection (a), the vulnerability assessments and
			 security plans required by such regulations or allowed by such regulations
			 shall be completed and submitted to the Secretary for review and
			 approval.
			(c)Vulnerability
			 Assessments
				(1)RequirementsThe
			 Secretary, in coordination with the Secretary of Transportation, shall provide
			 technical assistance and guidance to providers of covered transportation in
			 conducting vulnerability assessments under this section and shall require that
			 each vulnerability assessment of a provider of covered transportation assigned
			 to a high- or medium-risk tier under section 4 include, at a minimum—
					(A)identification and
			 evaluation of critical covered transportation assets and infrastructures of the
			 provider, including platforms, stations, bus and intermodal terminals, tunnels,
			 bridges, switching and storage areas, and information systems;
					(B)identification of
			 the threats to those assets and infrastructures;
					(C)identification of
			 the security weaknesses of the covered transportation in—
						(i)physical
			 security;
						(ii)passenger and
			 cargo security;
						(iii)programmable
			 electronic devices, computers, or other automated systems which are used in
			 providing the transportation;
						(iv)alarms, cameras,
			 and other protection systems;
						(v)communications
			 systems, including dispatching services and mobile service equipment systems,
			 to provide access to emergency services in underground fixed guideway
			 systems;
						(vi)utilities;
						(vii)emergency
			 response planning;
						(viii)employee
			 training; and
						(ix)such other
			 matters as the Secretary determines appropriate; and
						(D)identification of
			 redundant and backup systems required to ensure the continued operations of
			 critical elements of the covered transportation in the event of an attack or
			 other incident, including disruption of commercial electric power or
			 communications network.
					(2)Threat
			 information
					(A)IncorporationA
			 provider of covered transportation conducting a vulnerability assessment under
			 this section shall incorporate in the assessment any threat information
			 provided by the Secretary.
					(B)Provided by
			 SecretaryThe Secretary shall provide, in a timely manner to the
			 maximum extent practicable under applicable authority and in the interest of
			 national security, to the provider of the covered transportation threat
			 information that is relevant to the provider, including an assessment of the
			 most likely method that could be used by terrorists to exploit weaknesses in
			 the covered transportation security and the likelihood of success by such
			 terrorists.
					(d)Security
			 Plans
				(1)RequirementsThe
			 Secretary, in coordination with the Secretary of Transportation, shall provide
			 technical assistance and guidance to providers of covered transportation in
			 preparing and implementing security plans under this section and shall require
			 that each security plan of each provider of covered transportation assigned to
			 a high- or medium-risk tier under section 4 include, at a minimum—
					(A)identification of a security coordinator
			 having authority to implement security actions under the plan to—
						(i)coordinate security
			 improvements described in sections 7, 8, and 9; and
						(ii)require immediate
			 communications from appropriate Federal officials regarding covered
			 transportation security;
						(B)security measures
			 to address the weaknesses of covered transportation identified under subsection
			 (c);
					(C)plans for periodic
			 exercises under section 12 that include participation by local law enforcement
			 agencies and emergency responders as appropriate;
					(D)a list of needed capital and operational
			 covered transportation security improvements described in sections 7, 8, and
			 9;
					(E)procedures to be
			 implemented or used by the provider in response to a terrorist attack,
			 including evacuation and passenger communication plans;
					(F)identification of
			 steps taken with State and local law enforcement agencies, emergency
			 responders, and Federal officials to coordinate security measures and plans for
			 response to a terrorist attack;
					(G)a strategy and
			 timeline for conducting training under section 11, including recurrent training
			 and periodic unannounced exercises for employees of the provider to be carried
			 out under the plan to prevent, prepare for, or respond to a terrorist
			 attack;
					(H)enhanced security
			 measures to be taken by the provider when the Secretary declares a period of
			 heightened security risk;
					(I)plans for
			 redundant and backup systems required to ensure the continued operation of
			 critical covered transportation elements of the provider in the event of a
			 terrorist attack or other incident;
					(J)plans for locating,
			 including by electronic devices, railroad cars transporting hazardous materials
			 so that, if the assets are lost or stolen, the provider may locate, track, and
			 recover the assets; and
					(K)such other actions
			 or procedures as the Secretary determines are appropriate to address the
			 covered transportation security of the provider to a terrorist attack.
					(2)Consistency with
			 other plansThe Secretary shall ensure that each security plan
			 under this section is consistent with the requirements of the National Strategy
			 for Rail and Public Transportation Security described in section 3.
				(e)Deadline for
			 review processNot later than 12 months after the date of the
			 issuance of the regulations under subsection (a), the Secretary shall—
				(1)review each vulnerability assessment and security plan submitted to the
			 Secretary in accordance with subsection (b);
				(2)require amendments
			 to any security plan that does not meet the requirements of this section,
			 including the regulations issued under subsection (a);
				(3)approve any
			 vulnerability assessment or security plan that meets the requirements of this
			 section, including such regulations; and
				(4)review each
			 security plan periodically thereafter.
				(f)Interim security
			 measuresThe Secretary shall require, during the period before
			 the deadline established under subsection (b), each provider of covered
			 transportation to implement any necessary interim security measures to deter,
			 mitigate, and respond to, to the maximum extent practicable, a transportation
			 security incident with respect to the provider of covered transportation or a
			 substantive threat of such an incident until the security plan of the provider
			 is approved.
			(g)Nondisclosure of
			 Information
				(1)In
			 generalNotwithstanding any other provision of law, information
			 developed under this section is not required to be disclosed to the public.
			 Such information includes vulnerability assessments and security plans of
			 providers of covered transportation.
				(2)Other
			 obligations unaffectedNothing in this section shall affect any
			 obligation of a provider of covered transportation to submit or make available
			 information to covered transportation employees, nonprofit employee labor
			 organizations, or a Federal, State, or local government agency under, or
			 otherwise to comply with, any other law.
				(3)Submission of
			 information to congressNothing in this section shall be
			 construed as authorizing the withholding of any information from Congress.
				(4)Disclosure of
			 independently furnished informationNothing in this section shall
			 be construed as affecting any authority or obligation of a Federal agency to
			 disclose any record or information that the Federal agency obtains from a
			 provider of covered transportation under any other law.
				(h)Penalties
				(1)Administrative
			 penalties
					(A)In
			 generalThe Secretary may impose an administrative penalty of not
			 more than $75,000 for failure to comply with this section, including
			 regulations issued under subsection (a).
					(B)Notice and
			 opportunity to request hearingBefore imposing a penalty under
			 subparagraph (A), the Secretary shall provide to the person against whom the
			 penalty is to be imposed—
						(i)written notice of
			 the proposed penalty; and
						(ii)the
			 opportunity to request, not later than 30 days after the date on which the
			 person receives the notice, a hearing on the proposed penalty.
						(C)RegulationsThe
			 Secretary may issue regulations establishing the procedures for administrative
			 hearings and appropriate review of penalties imposed under this paragraph,
			 including deadlines.
					(2)Civil
			 penalties
					(A)In
			 generalThe Secretary may
			 bring an action in a United States district court against any provider of
			 covered transportation that violates or fails to comply with this section,
			 including regulations issued under subsection (a), or a security plan approved
			 by the Secretary under this section.
					(B)ReliefIn
			 any action under subparagraph (A), a court may issue an order for injunctive
			 relief and may impose a civil penalty of not more than $50,000 for each day on
			 which a violation occurs or a failure to comply continues.
					(3)Criminal
			 penaltiesA provider of
			 covered transportation who violates this section, including regulations issued
			 under subsection (a), shall be fined not more than $50,000 for each day of such
			 violation, imprisoned for not more than 2 years, or both.
				(i)Existing
			 Procedures, Protocols and Standards
				(1)DeterminationIn response to a petition by a provider of
			 covered transportation or at the discretion of the Secretary, the Secretary may
			 recognize existing procedures, protocols, and standards of a provider of
			 covered transportation that the Secretary determines to meet all or part of the
			 requirements of this section, including regulations issued under subsection
			 (a), regarding vulnerability assessments and security plans.
				(2)ElectionUpon review and written determination by
			 the Secretary that existing procedures, protocols, or standards of a provider
			 of covered transportation satisfy all of the requirements of this section,
			 including regulations issued under subsection (a), the provider may elect to
			 comply with those procedures, protocols, or standards instead of the
			 requirements of this section.
				(3)Partial
			 approvalIf the Secretary
			 determines that the existing procedures, protocols, or standards of a provider
			 of covered transportation satisfy only part of the requirements of this
			 section, including regulations issued under subsection (a), the Secretary may
			 accept those submissions, but shall require submission by the provider of any
			 additional information relevant to vulnerability assessments and security plans
			 of the provider to ensure that the remaining requirements of this section are
			 fulfilled.
				(4)NotificationIf the Secretary determines that particular
			 existing procedures, protocols, or standards of a provider of covered
			 transportation under this subsection do not satisfy the requirements of this
			 section, including regulations issued under subsection (a), the Secretary shall
			 notify the provider, in writing, of the determination and an explanation of the
			 reasons for the determination.
				(5)ReviewNothing
			 in this subsection shall relieve the Secretary of the obligation—
					(A)to review the
			 vulnerability assessment and security plan submitted by a provider of covered
			 transportation under this section; and
					(B)to approve or
			 disapprove each submission on an individual basis.
					(j)Periodic
			 ReviewNot later than 3 years after the date of approval of a
			 vulnerability assessment and security plan of a provider of covered
			 transportation under this section, and not less often than every 5 years
			 thereafter, the provider—
				(1)shall review the
			 adequacy of the vulnerability assessment and security plan; and
				(2)shall submit for
			 approval to the Secretary, at such time and in such form as the Secretary may
			 require, the results of the review, including a description of any changes to
			 the vulnerability assessment or security plan, or both.
				(k)Shared
			 FacilitiesThe Secretary may permit under this section the
			 development and implementation of coordinated vulnerability assessments and
			 security plans to the extent 2 or more providers of covered transportation have
			 shared facilities (such as tunnels, bridges, or stations, or facilities) that
			 are geographically close or otherwise co-located.
			6.Strategic
			 information sharing plan
			(a)In
			 GeneralNot later than 90 days after the date of enactment of
			 this Act, the Secretary shall develop and submit to the appropriate
			 congressional committees a railroad, public transportation, and over-the-road
			 bus strategic information sharing plan to ensure the development of both
			 tactical and strategic intelligence products pertaining to the threats and
			 vulnerabilities to covered transportation for dissemination to Federal, State,
			 and local agencies, tribal governments, and appropriate stakeholders.
			(b)Content of
			 PlanThe plan submitted under subsection (a) shall
			 include—
				(1)a description of
			 how intelligence analysts in the Transportation Security Administration are
			 coordinating with other intelligence analysts in the Department and other
			 Federal, State, and local agencies;
				(2)reasonable
			 deadlines for the completion of any organizational changes within the
			 Department to accommodate implementation of the plan; and
				(3)a description of
			 resource needs for fulfilling the plan.
				(c)Updates
				(1)Certification of
			 ImplementationAfter the plan is submitted under subsection (a),
			 the Secretary shall certify to the appropriate congressional committees when
			 the plan has been implemented.
				(2)Annual
			 reportsAfter the Secretary provides the certification under
			 paragraph (1), the Secretary shall provide a report to the appropriate
			 congressional committees each year thereafter on the following:
					(A)The number and
			 brief description of each railroad, public transportation, and over-the-road
			 bus intelligence report created and disseminated under the plan.
					(B)The classification
			 of each report as tactical or strategic.
					(C)The numbers of
			 different government, law enforcement, and public or private sector partners
			 who were provided with each intelligence product.
					(d)Annual
			 SurveysThe Secretary shall conduct an annual survey of the
			 satisfaction of each of the recipients of railroad, public transportation, and
			 over-the-road bus intelligence reports created and disseminated under the plan
			 and include the results of the survey as part of the corresponding annual
			 report provided under subsection (c)(2).
			(e)Security
			 ClearancesThe Department shall ensure that the appropriate
			 Federal, State, regional, local, and tribal authorities, in addition to
			 appropriate stakeholders, have the security clearances needed to receive
			 classified covered transportation security information as necessary if this
			 information cannot be disseminated in an unclassified format.
			(f)Classification
			 of materialTo the greatest
			 extent possible, the Department shall provide appropriate stakeholders with
			 information in an unclassified format.
			7.Rail security
			 assistance
			(a)Establishment of
			 programThe Secretary, in
			 coordination with the Secretary of Transportation, shall establish a program
			 for the Secretary of Transportation to make grants under this section.
			(b)Security
			 assistanceThe Secretary of Transportation, in coordination with
			 the Secretary, shall make, in accordance with the priorities established under
			 subsection (e), grants to eligible railroad carriers for security improvements
			 described in subsection (c).
			(c)Uses of
			 fundsA recipient of a grant
			 under subsection (a) may use the grant funds for one or more of the following:
				(1)Perimeter
			 protection systems, including access control, installation of improved
			 lighting, fencing, and barricades at railroad facilities.
				(2)Technologies for
			 reduction of rail car vulnerability.
				(3)Security
			 improvements to passenger railroad stations and other railroad transportation
			 infrastructure.
				(4)Tunnel protection
			 systems.
				(5)Evacuation
			 improvements.
				(6)Inspection
			 technologies, including verified visual inspection technologies using hand-held
			 readers and discs.
				(7)Communications
			 equipment, including equipment that is interoperable with Federal, State, and
			 local agencies and tribal governments.
				(8)Chemical,
			 biological, radiological, or explosive detection, including canine patrols for
			 such detection.
				(9)Surveillance
			 equipment.
				(10)Cargo or
			 passenger screening equipment.
				(11)Emergency
			 response equipment, including fire suppression and decontamination equipment,
			 personal protective equipment, and defibrillators.
				(12)Global
			 positioning or electronic tracking equipment.
				(13)Redundant
			 critical operations control systems.
				(14)Public awareness
			 campaigns for enhanced railroad security.
				(15)Security
			 awareness, preparedness, and response training for railroad employees,
			 including training under section 11.
				(16)Live or simulated
			 exercises described in section 12.
				(17)Overtime
			 reimbursement for additional security personnel during significant national and
			 international public events.
				(18)Such other security improvements as the Secretary, in coordination with the
			 Secretary of Transportation, considers appropriate.
				(d)EligibilityA railroad carrier is eligible for a grant
			 under this section if the carrier has developed a security plan that the
			 Secretary has approved under section 5.
			(e)Security
			 improvement priorities
				(1)In
			 generalThe Secretary, in coordination with the Secretary of
			 Transportation, shall establish security improvement priorities for each
			 railroad carrier that conducts or updates a vulnerability assessment under
			 section 5.
				(2)Consultation;
			 prioritized listThe Secretary shall establish priorities under
			 paragraph (1) for a railroad carrier—
					(A)in consultation
			 with the management and employee representatives of the carrier; and
					(B)in a manner that
			 is consistent with the carrier’s list of needed security improvements described
			 in section 5(d)(1).
					(f)Federal
			 share
				(1)In
			 generalExcept as provided in paragraphs (2) and (3), a grant for
			 a project under this section shall be for 80 percent of the net cost of the
			 project.
				(2)Small project
			 exceptionIf a grant under this section is for a project with a
			 net cost of $25,000 or less, the Federal share for the grant shall be for 100
			 percent of such cost.
				(3)National
			 security exceptionIf the Secretary determines, upon written
			 notice to the appropriate congressional committees, that a higher Federal share
			 for a grant under this section is necessary to respond to an urgent threat to
			 national security, the Secretary may increase the Federal share for the grant
			 to up to 100 percent of the net cost of the project.
				(g)Subject to
			 certain standardsThe
			 Secretary and the Secretary of Transportation shall require a recipient of a
			 grant under this section and section 10 to comply with the standards of section
			 24312 of title 49, United States Code, as in effect on January 1, 2007, with
			 respect to the grant in the same manner as the National Railroad Passenger
			 Corporation is required to comply with such standards for construction work
			 financed under an agreement made under section 24308(a) of that title.
			(h)Limitation on
			 uses of fundsA grant made under this section may not be used
			 to—
				(1)supplant State or
			 local funds for activities described in subsection (c); and
				(2)make any State or
			 local government cost-sharing contribution under any other law.
				(i)Annual
			 reportsEach recipient of a grant under this section shall report
			 annually to the Secretary and the Secretary of Transportation on the use of
			 grant funds.
			(j)Authorization of
			 appropriations
				(1)Security
			 assistanceThere is authorized to be appropriated to the
			 Secretary $600,000,000 for each of fiscal years 2008 through 2011 to make
			 grants under this section.
				(2)Transfer of
			 fundsNot later than 5 days after the date on which funds are
			 appropriated to carry out this section for a fiscal year, the Secretary shall
			 transfer such funds to the Secretary of Transportation to make grants under
			 this section.
				(3)Period of
			 availabilitySums appropriated to carry out this section shall
			 remain available until expended.
				8.Public
			 transportation security assistance
			(a)Establishment of
			 programThe Secretary, in
			 coordination with the Secretary of Transportation, shall establish a program
			 for the Secretary of Transportation to make grants under this section.
			(b)Security
			 assistanceThe Secretary of
			 Transportation, in coordination with the Secretary, shall make, in accordance
			 with the priorities established under subsection (e), grants to eligible
			 designated recipients for security improvements described in subsection
			 (c).
			(c)Uses of
			 fundsA recipient of a grant
			 under subsection (a) may use the grant funds for one or more of the following:
				(1)Perimeter
			 protection systems, including access control, installation improved lighting,
			 fencing, and barricades.
				(2)Security
			 improvements to stations and other public transportation infrastructure.
				(3)Tunnel protection
			 systems.
				(4)Evacuation
			 improvements.
				(5)Inspection
			 technologies, including verified visual inspection technologies using hand-held
			 readers and discs.
				(6)Communications
			 equipment, including mobile service equipment to provide access to emergency
			 services in an underground fixed guideway system.
				(7)Chemical,
			 biological, radiological, or explosive detection, including canine patrols for
			 such detection.
				(8)Surveillance
			 equipment.
				(9)Emergency response
			 equipment, including fire suppression and decontamination equipment, personal
			 protective equipment, and defibrillators.
				(10)Global
			 positioning or electronic tracking equipment.
				(11)Redundant
			 critical operations control systems.
				(12)Public awareness
			 campaigns for enhanced public transportation security.
				(13)Security
			 awareness, preparedness, and response training for public transportation
			 employees, including training under section 11.
				(14)Live or simulated
			 exercises described in section 12.
				(15)Overtime
			 reimbursement for additional security personnel during significant national and
			 international public events.
				(16)Such other
			 security improvements as the Secretary, in coordination with the Secretary of
			 Transportation, considers appropriate.
				(d)EligibilityA designated recipient is eligible for a
			 grant under this section if the designated recipient has developed a security
			 plan that the Secretary has approved under section 5.
			(e)Security
			 improvement priorities
				(1)In
			 generalThe Secretary, in
			 coordination with the Secretary of Transportation, shall establish security
			 improvement priorities for each designated recipient that conducts or updates a
			 vulnerability assessment described in section 5.
				(2)Consultation;
			 prioritized planThe
			 Secretary shall establish priorities under paragraph (1) for a designated
			 recipient—
					(A)in consultation with the management and
			 employee representatives of the designated recipient; and
					(B)in a manner that
			 is consistent with the list of needed security improvements described in
			 section 5(d)(1).
					(f)Federal
			 share
				(1)In
			 generalExcept as provided in paragraphs (2) and (3), a grant for
			 a project under this section shall be for 80 percent of the net cost of the
			 project.
				(2)Small project
			 exceptionIf a grant under this section is for a project with a
			 net cost of $25,000 or less, the Federal share for the grant shall be for 100
			 percent of such cost.
				(3)National security
			 exceptionIf the Secretary determines, upon written notice to the
			 appropriate congressional committees, that a higher Federal share for a grant
			 under this section is necessary to respond to an urgent threat to national
			 security, the Secretary may increase the Federal share for the grant to up to
			 100 percent of the net cost of the project.
				(g)Subject to
			 certain terms and conditionsExcept as otherwise specifically
			 provided in this section, a grant provided under this section shall be subject
			 to the terms and conditions applicable to a grant made under section 5307 of
			 title 49, United States Code, and such other terms and conditions as are
			 determined necessary by the Secretary or the Secretary of
			 Transportation.
			(h)Limitation on
			 uses of fundsGrants made under this section may not be used
			 to—
				(1)supplant State or
			 local funds for activities described in subsection (c); and
				(2)make any State or
			 local government cost-sharing contribution under any other law.
				(i)Annual
			 reportsEach recipient of a grant under this section shall report
			 annually to the Secretary and the Secretary of Transportation on the use of the
			 grant funds.
			(j)Authorization of
			 appropriations
				(1)Security
			 assistanceThere are authorized to be appropriated to the
			 Secretary to make grants under this section—
					(A)$775,000,000 for
			 fiscal year 2008;
					(B)$825,000,000 for
			 fiscal year 2009;
					(C)$880,000,000 for
			 fiscal year 2010; and
					(D)$880,000,000 for fiscal year 2011.
					(2)Transfer of
			 fundsNot later than 5 days after the date on which funds are
			 appropriated to carry out this section for a fiscal year, the Secretary shall
			 transfer such funds to the Secretary of Transportation to make grants under
			 this section.
				(3)Period of
			 availabilitySums appropriated to carry out this section shall
			 remain available until expended.
				9.Over-the-road bus
			 security assistance
			(a)Establishment of
			 programThe Secretary, in
			 coordination with the Secretary of Transportation, shall establish a program
			 for the Secretary of Transportation to make grants under this section.
			(b)Security
			 assistanceThe Secretary of
			 Transportation, in coordination with the Secretary, shall make, in accordance
			 with the priorities established under subsection (e), grants to eligible
			 private operators providing transportation by over-the-road bus for security
			 improvements described in subsection (c).
			(c)Uses of
			 fundsA recipient of a grant
			 received under subsection (a) may use the grant funds for one or more of the
			 following:
				(1)Constructing and
			 modifying terminals, garages, facilities, or over-the-road buses to assure
			 their security.
				(2)Protecting or
			 isolating the driver of an over-the-road bus.
				(3)Acquiring,
			 upgrading, installing, or operating equipment, software, or accessorial
			 services for collection, storage, or exchange of passenger and driver
			 information through ticketing systems or otherwise and for information links
			 with government agencies.
				(4)Installing cameras
			 and video surveillance equipment on over-the-road buses and at terminals,
			 garages, and over-the-road bus facilities.
				(5)Establishing and
			 improving an emergency communications system linking drivers and over-the-road
			 buses to the recipient's operations center or linking the operations center to
			 law enforcement and emergency personnel.
				(6)Implementing and
			 operating passenger screening programs for weapons and explosives.
				(7)Chemical,
			 biological, radiological, or explosives detection, including canine patrols for
			 such detection.
				(8)Public awareness
			 campaigns for enhanced over-the-road bus security.
				(9)Security
			 awareness, preparedness, and response training for over-the-road bus employees,
			 including training under section 11.
				(10)Live or simulated
			 exercises described in section 12.
				(11)Overtime
			 reimbursement for additional security personnel during significant national and
			 international public events.
				(12)Such other
			 security improvements as the Secretary, in coordination with the Secretary of
			 Transportation, considers appropriate.
				(d)EligibilityA
			 private operator providing transportation by an over-the-road bus is eligible
			 for a grant under this section if the operator has developed a security plan
			 that the Secretary has approved under section 5.
			(e)Security
			 improvement priorities
				(1)In
			 generalThe Secretary, in coordination with the Secretary of
			 Transportation, shall establish security improvement priorities for each
			 private operator providing transportation by an over-the-road bus that conducts
			 or updates a vulnerability assessment under section 5.
				(2)ConsultationIn
			 carrying out this subsection, the Secretary and the Secretary of Transportation
			 shall consult with over-the-road bus management and labor representatives,
			 public safety and law enforcement officials, and the National Academy of
			 Sciences.
				(f)Federal
			 share
				(1)In
			 generalExcept as provided in paragraphs (2) and (3), a grant for
			 a project under this section shall be for 80 percent of the net cost of the
			 project.
				(2)Small project
			 exceptionIf a grant under this section is for a project with a
			 net cost of $25,000 or less, the Federal share for the grant shall be for 100
			 percent of such cost.
				(3)National
			 security exceptionIf the Secretary determines, upon written
			 notice to the appropriate congressional committees, that a higher Federal share
			 for a grant under this section is necessary to respond to an urgent threat to
			 national security, the Secretary may increase the Federal share for the grant
			 to up to 100 percent of the net cost of the project.
				(g)Terms and
			 conditionsExcept as otherwise specifically provided in this
			 section, a grant made under this section shall be subject to the terms and
			 conditions applicable to subrecipients who provide intercity bus transportation
			 under section 5311(f) of title 49, United States Code, and such other terms and
			 conditions as are determined necessary by the Secretary or the Secretary of
			 Transportation.
			(h)Limitation on
			 uses of fundsA grant made under this section may not be used
			 to—
				(1)supplant State or
			 local funds for activities described in subsection (c); and
				(2)make any State or
			 local government cost-sharing contribution under any other law.
				(i)Annual
			 reportsEach recipient of a grant under this section shall report
			 annually to the Secretary and the Secretary of Transportation on the use of
			 such grant funds.
			(j)Authorization
				(1)In
			 generalThere is authorized to be appropriated to the Secretary
			 make grants under this section—
					(A)$12,000,000 for
			 fiscal year 2008;
					(B)$25,000,000 for
			 fiscal year 2009;
					(C)$25,000,000 for
			 fiscal year 2010; and
					(D)$25,000,000 for
			 fiscal year 2011.
					(2)Transfer of
			 fundsNot later than 5 days after the date on which funds are
			 appropriated to carry out this section for a fiscal year, the Secretary shall
			 transfer such funds to the Secretary of Transportation to make grants under
			 this section.
				(3)Period of
			 availabilitySums appropriated to carry out this section shall
			 remain available until expended.
				10.Fire and life safety
			 improvements
			(a)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Transportation for making
			 grants to the National Railroad Passenger Corporation (in this section referred
			 to as Amtrak) for the purpose of carrying out projects to make
			 fire and life safety improvements to Amtrak tunnels on the Northeast Corridor
			 the following amounts:
				(1)For the 6 tunnels in New York City, New
			 York, to provide ventilation, electrical, and fire safety technology
			 improvements, emergency communication and lighting systems, and emergency
			 access and egress for passengers—
					(A)$25,000,000 for
			 fiscal year 2008;
					(B)$25,000,000 for
			 fiscal year 2009;
					(C)$25,000,000 for
			 fiscal year 2010; and
					(D)$25,000,000 for
			 fiscal year 2011.
					(2)For the Baltimore
			 & Potomac Tunnel and the Union Tunnel in Baltimore, Maryland, to provide
			 adequate drainage and ventilation, communication, lighting, and passenger
			 egress improvements—
					(A)$5,000,000 for
			 fiscal year 2008;
					(B)$5,000,000 for
			 fiscal year 2009;
					(C)$5,000,000 for
			 fiscal year 2010; and
					(D)$5,000,000 for
			 fiscal year 2011.
					(3)For the Union Station tunnels in the
			 District of Columbia to provide ventilation, communication, lighting, and
			 passenger egress improvements—
					(A)$5,000,000 for
			 fiscal year 2008;
					(B)$5,000,000 for
			 fiscal year 2009;
					(C)$5,000,000 for
			 fiscal year 2010; and
					(D)$5,000,000 for
			 fiscal year 2011.
					(b)Availability of
			 amountsAmounts appropriated pursuant to this section shall
			 remain available until expended.
			11.Security training
			 program
			(a)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary, in coordination with the Secretary of Transportation,
			 shall—
				(1)develop a security
			 training program to prepare railroad, public transportation, and over-the-road
			 bus workers for potential threat conditions; and
				(2)issue detailed
			 guidance for the program.
				(b)ConsultationThe
			 Secretary shall develop the guidance under subsection (a)(2) in consultation
			 with—
				(1)appropriate law
			 enforcement, fire service, security, and terrorism experts;
				(2)representatives of
			 providers of covered transportation; and
				(3)nonprofit employee
			 labor organizations representing one or more of the following: railroad
			 workers, public transportation workers, and over-the-road bus workers.
				(c)Program
			 elementsThe guidance
			 developed under subsection (a)(2) shall require security training programs
			 described in subsection (a) to include, at a minimum, elements to address the
			 following:
				(1)Determination of
			 the seriousness of any occurrence or threat.
				(2)Crew and passenger
			 communication and coordination.
				(3)Appropriate
			 responses to defend oneself, including using nonlethal self-defense
			 devices.
				(4)Use of protective
			 devices.
				(5)Evacuation
			 procedures for passengers and workers, including individuals with
			 disabilities.
				(6)Live situational
			 training exercises regarding various threat conditions, including tunnel
			 evacuation procedures.
				(7)Recognition and
			 reporting of dangerous substances and suspicious packages, persons, and
			 situations.
				(8)Understanding
			 security incident procedures, including procedures for communicating with
			 governmental and nongovernmental emergency response providers.
				(9)Operation and
			 maintenance of security equipment and systems.
				(10)Any other subject
			 the Secretary considers appropriate.
				(d)Required
			 Programs
				(1)Development and
			 submission to SecretaryNot later than 60 days after the
			 Secretary issues guidance under subsection (a)(2) in final form, each provider
			 of covered transportation shall develop a security training program in
			 accordance with the guidance and submit the program to the Secretary for
			 approval.
				(2)ApprovalNot later than 60 days after receiving a
			 security training program under this subsection, the Secretary shall approve
			 the program or require the provider of covered transportation that developed
			 the program to make any revisions to the program that the Secretary considers
			 necessary for the program to meet the guidance requirements.
				(3)TrainingNot
			 later than 1 year after the Secretary approves a security training program
			 under this subsection, the provider of covered transportation that developed
			 the program shall complete the training of all workers covered under the
			 program.
				(4)UpdatesThe
			 Secretary shall update the training guidance issued under subsection (a)(2)
			 from time to time to reflect new or different security threats and require
			 providers of covered transportation to revise their programs accordingly and
			 provide additional training to their workers.
				12.Security
			 exercises
			(a)In
			 generalThe Secretary shall establish a program for conducting
			 security exercises for covered transportation for the purpose of testing and
			 evaluating the capabilities of entities described in subsection (b) to prevent,
			 prepare for, mitigate against, respond to, and recover from acts of terrorism
			 involving covered transportation.
			(b)Covered
			 entitiesEntities to be tested and evaluated under the program
			 shall include—
				(1)Federal, State,
			 and local agencies and tribal governments;
				(2)employees and
			 managers of providers of covered transportation;
				(3)governmental and
			 nongovernmental emergency response providers and law enforcement personnel,
			 including railroad and transit police; and
				(4)any other organization or entity that the Secretary determines
			 appropriate.
				(c)RequirementsThe Secretary shall ensure that the
			 program—
				(1)consolidates all
			 existing security exercises for covered transportation administered by the
			 Department;
				(2)requires, on a
			 periodic basis at the facilities of a provider of covered transportation,
			 exercises to be conducted that are—
					(A)scaled and
			 tailored to the needs of the facilities;
					(B)live, in the case
			 of the most at-risk facilities to a terrorist attack;
					(C)as realistic as
			 practicable and based on current risk assessments, including credible threats,
			 vulnerabilities, and consequences; and
					(D)consistent with
			 the National Incident Management System, the National Response Plan, the
			 National Infrastructure Protection Plan, the National Preparedness Guidance,
			 the National Preparedness Goal, and other such national initiatives;
					(3)provides that
			 exercises described in paragraph (2) will be—
					(A)evaluated against
			 clear and consistent performance measures;
					(B)assessed to learn
			 best practices, which shall be shared with appropriate Federal, State, local,
			 and tribal officials, governmental and nongovernmental emergency response
			 providers, law enforcement personnel, including railroad and transit police,
			 and appropriate stakeholders; and
					(C)followed by
			 remedial action in response to lessons learned; and
					(4)assists State and
			 local governments and providers of covered transportation in designing,
			 implementing, and evaluating exercises that conform to the requirements of
			 paragraph (2).
				(d)Remedial action
			 management programThe
			 Secretary shall utilize the remedial action management program of the Federal
			 Emergency Management Agency to—
				(1)identify and analyze each exercise
			 conducted under the program for lessons learned and best practices;
				(2)disseminate lessons learned and best
			 practices to participants in the program;
				(3)monitor the implementation of lessons
			 learned and best practices by participants in the program; and
				(4)conduct remedial
			 action tracking and long-term trend analysis.
				13.Security
			 research and development
			(a)Establishment of
			 research and development programThe Secretary shall carry out a
			 research and development program for the purpose of improving the security of
			 covered transportation.
			(b)Eligible
			 projectsThe research and development program may include
			 projects—
				(1)to reduce the
			 vulnerability of passenger trains, stations, and equipment to explosives and
			 hazardous chemical, biological, and radioactive substances;
				(2)to
			 test new emergency response and recovery techniques and technologies;
				(3)to develop
			 improved freight railroad technologies, including—
					(A)technologies for
			 sealing and modifying rail tank cars;
					(B)automatic
			 inspection of railroad cars;
					(C)communication-based
			 train controls;
					(D)signal system
			 integrity at switches;
					(E)emergency response
			 training, including training in a tunnel environment;
					(F)security and
			 redundancy for critical communications, electrical power, computer, and train
			 control systems; and
					(G)technologies for
			 securing bridges and tunnels;
					(4)to test wayside
			 detectors that can detect tampering with railroad equipment;
				(5)to support
			 enhanced security for the transportation of hazardous materials by
			 railroad;
				(6)to mitigate
			 damages in the event of a cyberattack; and
				(7)to address other
			 vulnerabilities and risks identified by the Secretary.
				(c)Coordination with
			 other research initiativesThe Secretary shall—
				(1)ensure that the
			 research and development program is consistent with the National Strategy for
			 Rail and Public Transportation Security developed under section 3; and
				(2)to the greatest
			 extent practicable, coordinate the research and development activities of the
			 Department with other ongoing research and development security related
			 initiatives, including research being conducted by—
					(A)the National
			 Academy of Sciences;
					(B)the Department of
			 Transportation, including university transportation centers and other
			 institutes, centers, and simulators funded by the Department of
			 Transportation;
					(C)the Technical
			 Support Working Group;
					(D)other Federal
			 departments and agencies; and
					(E)other Federal and
			 private research laboratories and research entities with the capability to
			 conduct both practical and theoretical research and technical systems
			 analysis.
					(d)Privacy and
			 civil rights and civil liberties issues
				(1)ConsultationIn
			 carrying out research and development projects under this section, the
			 Secretary shall consult with the Chief Privacy Officer of the Department and
			 the Officer for Civil Rights and Civil Liberties of the Department as
			 appropriate.
				(2)Privacy impact
			 assessmentsIn accordance with sections 222 and 705 of the
			 Homeland Security Act of 2002 (6 U.S.C. 142; 345), the Chief Privacy Officer
			 shall conduct privacy impact assessments and the Officer for Civil Rights and
			 Civil Liberties shall conduct reviews, as appropriate, for research and
			 development initiatives developed under this section.
				(e)Authorization of
			 AppropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this section—
				(1)$50,000,000 for
			 fiscal year 2008;
				(2)$50,000,000 for
			 fiscal year 2009
				(3)$50,000,000 for
			 fiscal year 2010; and
				(4)$50,000,000 for
			 fiscal year 2011.
				Such sums
			 shall remain available until expended.14.Whistleblower
			 protections
			(a)In
			 generalNo covered individual may be discharged, demoted,
			 suspended, threatened, harassed, reprimanded, investigated, or in any other
			 manner discriminated against (including by a denial, suspension, or revocation
			 of a security clearance or by any other security access determination) if such
			 discrimination is due, in whole or in part, to any lawful act done, perceived
			 to have been done, or intended to be done by the covered individual—
				(1)to provide
			 information, cause information to be provided, or otherwise assist in an
			 investigation regarding any conduct which the covered individual reasonably
			 believes constitutes a violation of any law, rule, or regulation relating to
			 national or homeland security, which the covered individual reasonably believes
			 constitutes a threat to national or homeland security, or which the covered
			 individual reasonably believes constitutes fraud, waste, or mismanagement of
			 Government funds intended to be used for national or homeland security, if the
			 information or assistance is provided to or the investigation is conducted
			 by—
					(A)a Federal, State,
			 or local regulatory or law enforcement agency (including an office of the
			 Inspector General under the Inspector General Act of 1978 (5 U.S.C. app.;
			 Public Law 95–452);
					(B)any Member of
			 Congress, any committee of Congress, or the Government Accountability Office;
			 or
					(C)a person with
			 supervisory authority over the covered individual (or such other person who has
			 the authority to investigate, discover, or terminate misconduct);
					(2)to file, cause to
			 be filed, testify, participate in, or otherwise assist in a proceeding or
			 action filed or about to be filed relating to an alleged violation of any law,
			 rule, or regulation relating to national or homeland security; or
				(3)to refuse to
			 violate or assist in the violation of any law, rule, or regulation relating to
			 national or homeland security.
				(b)Enforcement
			 action
				(1)In
			 generalA covered individual who alleges discharge or other
			 discrimination by any person in violation of subsection (a) may seek relief
			 under subsection (c) by—
					(A)filing a complaint
			 with the Secretary of Labor; or
					(B)if the Secretary
			 of Labor has not issued a final decision within 180 days after the filing of
			 the complaint and there is no showing that such delay is due to the bad faith
			 of the claimant, bringing an action at law or equity for de novo review in the
			 appropriate district court of the United States, which shall have jurisdiction
			 over such an action without regard to the amount in controversy.
					(2)Procedure
					(A)In
			 generalAn action under paragraph (1)(A) shall be governed under
			 the rules and procedures set forth in section 42121(b) of title 49, United
			 States Code.
					(B)ExceptionNotification
			 made under section 42121(b)(1) of title 49, United States Code, shall be made
			 to the person named in the complaint and to the person’s employer.
					(C)Burdens of
			 proofAn action brought under paragraph (1)(B) shall be governed
			 by the legal burdens of proof set forth in section 42121(b) of title 49, United
			 States Code.
					(D)Statute of
			 limitationsAn action under paragraph (1) shall be commenced not
			 later than 1 year after the date on which the violation occurs.
					(c)Remedies
				(1)In
			 generalA covered individual prevailing in any action under
			 subsection (b)(1) shall be entitled to all relief necessary to make the covered
			 individual whole.
				(2)DamagesRelief
			 for any action under paragraph (1) shall include—
					(A)reinstatement with
			 the same seniority status that the covered individual would have had, but for
			 the discrimination;
					(B)the amount of any
			 backpay, with interest;
					(C)compensation for
			 any special damages sustained as a result of the discrimination, including
			 litigation costs, expert witness fees, and reasonable attorney fees; and
					(D)punitive damages
			 in an amount not to exceed the greater of 3 times the amount of any
			 compensatory damages awarded under this section or $5,000,000.
					(d)State secrets
			 privilegeIf, in any action brought under subsection (b)(1)(B),
			 the Government asserts as a defense the privilege commonly referred to as the
			 state secrets privilege and the assertion of such privilege
			 prevents the plaintiff from establishing a prima facie case in support of the
			 plaintiff’s claim, the court shall enter judgment for the plaintiff and shall
			 determine the relief to be granted.
			(e)Criminal
			 penalties
				(1)In
			 generalIt shall be unlawful for any person employing a covered
			 individual to commit an act prohibited by subsection (a). Any person violating
			 this paragraph shall be fined under title 18, United States Code, imprisoned
			 not more than 10 years, or both.
				(2)Reporting
			 requirement
					(A)In
			 generalThe Attorney General shall submit to the appropriate
			 congressional committees an annual report on the enforcement of paragraph
			 (1).
					(B)ContentsEach
			 such report shall—
						(i)identify each case
			 in which formal charges under paragraph (1) were brought;
						(ii)describe the
			 status or disposition of each such case; and
						(iii)in
			 any actions under subsection (b)(1)(B) in which the covered individual was the
			 prevailing party or the substantially prevailing party, indicate whether or not
			 any formal charges under paragraph (1) have been brought and, if not, the
			 reasons therefor.
						(f)Rights retained
			 by covered individualNothing in this section shall be deemed to
			 diminish the rights, privileges, or remedies of any covered individual under
			 any Federal or State law or under any collective bargaining agreement. The
			 rights and remedies in this section may not be waived by any agreement, policy,
			 form, or condition of employment.
			(g)DefinitionsIn
			 this section, the following definitions apply:
				(1)Covered
			 individualThe term covered individual means an
			 employee of—
					(A)the
			 Department;
					(B)the Department of
			 Transportation;
					(C)a contractor or
			 subcontractor; and
					(D)an employer within
			 the meaning of section 701(b) of the Civil Rights Act of 1964 (42 U.S.C.
			 2000e(b)) and who is a provider of covered transportation.
					(2)LawfulThe
			 term lawful means not specifically prohibited by law, except
			 that, in the case of any information the disclosure of which is specifically
			 prohibited by law or specifically required by Executive order to be kept secret
			 in the interest of national defense or the conduct of foreign affairs, any
			 disclosure of such information to any Member of Congress, committee of
			 Congress, or other recipient authorized to receive such information, shall be
			 deemed lawful.
				(3)ContractorThe term contractor means a
			 person who has entered into a contract with the Department, the Department of
			 Transportation, or a provider of covered transportation.
				(4)EmployeeThe
			 term employee means—
					(A)with respect to an
			 employer referred to in paragraph (1)(A) or (1)(B), an employee as defined by
			 section 2105 of title 5, United States Code; and
					(B)with respect to an
			 employer referred to in paragraph (1)(A) or (1)(B), any officer, partner,
			 employee, or agent.
					(5)SubcontractorThe
			 term subcontractor—
					(A)means any person,
			 other than the contractor, who offers to furnish or furnishes any supplies,
			 materials, equipment, or services of any kind under a contract with the
			 Department, the Department of Transportation, or a provider of covered
			 transportation; and
					(B)includes any person
			 who offers to furnish or furnishes general supplies to the contractor or a
			 higher tier subcontractor.
					(6)PersonThe
			 term person means a corporation, partnership, State entity,
			 business association of any kind, trust, joint-stock company, or
			 individual.
				15.Increase in
			 surface transportation security inspectors
			(a)In
			 GeneralThe Secretary shall increase the total number of
			 positions for full-time surface transportation security inspectors of the
			 Department so that by December 31, 2010, the total number of such positions is
			 at least 500.
			(b)QualificationsSurface
			 transportation security inspectors hired by the Secretary shall have at least 5
			 years experience in transportation security.
			(c)Roles and
			 responsibilitiesThe Secretary, in coordination with the
			 Secretary of Transportation, shall develop a standard operating procedure
			 clearly defining the relationship between—
				(1)surface
			 transportation security inspectors of the Department;
				(2)safety and security
			 inspectors of the Department of Transportation;
				(3)State and local
			 law enforcement officers; and
				(4)other law
			 enforcement personnel, including railroad and transit police.
				(d)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary to carry out subsection (a) such sums as may be necessary. Such sums
			 shall remain available until expended.
			16.National
			 domestic preparedness consortium
			(a)In
			 generalThere is in the Department of Homeland Security a
			 National Domestic Preparedness Consortium.
			(b)MembersThe National Domestic Preparedness
			 Consortium that identifies, develops, tests, and delivers training to State,
			 local, and tribal emergency response providers, provides onsite and mobile
			 training at the performance and management and planning levels, and facilitates
			 the delivery of awareness level training by the training partners of the
			 Department shall consist of—
				(1)the Center for
			 Domestic Preparedness;
				(2)the National
			 Energetic Materials Research and Testing Center, New Mexico Institute of Mining
			 and Technology;
				(3)the National
			 Center for Biomedical Research and Training, Louisiana State University;
				(4)the National
			 Emergency Response and Rescue Training Center, Texas A&M University;
				(5)the National
			 Exercise, Test, and Training Center, Nevada Test Site; and
				(6)the Transportation
			 Technology Center in Pueblo, Colorado.
				17.TSA personnel
			 limitationsAny statutory
			 limitation on the number of employees in the Transportation Security
			 Administration does not apply to employees carrying out this Act.
		18.Penalties
			(a)Regulations and
			 orders of the Secretary of Homeland Security under title 49, United States
			 CodeSection 114 of title 49,
			 United States Code, is amended by adding at the end the following:
				
					(u)Civil penalties
				and enforcement of regulations and orders of the Secretary of Homeland
				Security
						(1)ApplicationThis
				subsection applies to the enforcement of regulations prescribed, and orders
				issued, by the Secretary of Homeland Security under a provision of chapter 701
				of title 46 and this title (other than chapter 449) (in this subsection
				referred to as an applicable provision of this title). Penalties
				for violation of regulations prescribed, and orders issued, by the Secretary of
				Homeland Security under a provision of chapter 449 are provided under chapter
				463.
						(2)General civil
				penalties
							(A)Maximum civil
				penaltiesA person is liable to the United States Government for
				a civil penalty of not more than $10,000 for a violation of a regulation
				prescribed, or order issued, by the Secretary of Homeland Security under an
				applicable provision of this title.
							(B)Separate
				violationsA separate violation occurs under this paragraph for
				each day the violation continues.
							(3)Administrative
				imposition of civil penalties
							(A)In
				generalThe Secretary of Homeland Security may impose a civil
				penalty for a violation of a regulation prescribed, or order issued, under an
				applicable provision of this title. The Secretary shall give written notice of
				the finding of a violation and the penalty.
							(B)Civil actions to
				collect penaltiesIn a civil action to collect a civil penalty
				imposed by the Secretary under this paragraph, the issues of liability and the
				amount of the penalty may not be reexamined.
							(C)Exclusive
				jurisdiction of district courtsNotwithstanding subparagraph (A) of this
				paragraph, the district courts of the United States have exclusive jurisdiction
				of a civil action involving a penalty that the Secretary initiates if—
								(i)the amount in controversy is more
				than—
									(I)$400,000 if the
				violation was committed by a person other than an individual or small business
				concern; or
									(II)$50,000 if the
				violation was committed by an individual or small business concern;
									(ii)the action is in
				rem or another action in rem based on the same violation has been brought;
				or
								(iii)another action
				has been brought for an injunction based on the same violation.
								(D)Maximum civil
				penalties imposed by the SecretaryThe maximum civil penalty the
				Secretary may impose under this paragraph is—
								(i)$400,000 if the violation was committed by
				a person other than an individual or small business concern; or
								(ii)$50,000 if the
				violation was committed by an individual or small business concern.
								(E)Notice and
				opportunity for hearingBefore imposing a penalty under this
				section the Secretary shall provide to the person against whom the penalty is
				to be imposed—
								(i)written notice of
				the proposed penalty; and
								(ii)the opportunity
				to request, not later than 30 days after the date on which the person receives
				the notice, a hearing on the proposed penalty.
								(4)Compromise and
				setoff
							(A)CompromiseThe
				Secretary may compromise the amount of a civil penalty imposed under this
				subsection.
							(B)SetoffThe
				Government may deduct the amount of a civil penalty imposed or compromised
				under this subsection from amounts it owes the person liable for the
				penalty.
							(5)Investigations
				and proceedingsThe provisions set forth in chapter 461 shall be
				applicable to investigations and proceedings brought under this subsection to
				the same extent that they are applicable to investigations and proceedings
				brought with respect to aviation security duties designated to be carried out
				by the Secretary.
						(6)Nonapplication
							(A)Persons subject
				to penalties determined by the Secretary of DefenseParagraphs
				(1) through (4) of this subsection do not apply to the following persons, who
				shall be subject to penalties as determined by the Secretary of Defense or the
				Secretary’s designee:
								(i)The transportation of personnel or
				shipments of materials by contractors where the Department of Defense has
				assumed control and responsibility.
								(ii)A
				member of the Armed Forces of the United States when performing official
				duties.
								(iii)A
				civilian employee of the Department of Defense when performing official
				duties.
								(B)Postal Service;
				Department of DefenseIn this subsection, the term
				person does not include—
								(i)the United States
				Postal Service; or
								(ii)the Department of
				Defense.
								(7)Small business
				concern definedIn this subsection, the term small
				business concern has the meaning given that term in section 3 of the
				Small Business Act (15 U.S.C.
				632).
						.
			(b)Conforming
			 amendmentSection 46301(a)(4) of title 49, United States Code, is
			 amended by striking or another requirement under this title administered
			 by the Under Secretary of Transportation for Security.
			
